DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al (pub # US 20200218684 A1) in view of Sen (pub US 20210073151 A1, hereinafter Reddy).
Regarding claim 1, Sen discloses a storage device (accelerator 104, figure 3, details also shown in other figures), comprising: compute engines (various components shown in figure 3), the compute engines including: storage for data (memory 304); a Data Processing Unit (DPU) to perform first functions on the data (processor 302); and an accelerator (accelerators 312) to perform second functions on the data; an Ethernet component to receive a request at the storage device from a host over a network (host fabric interface 310, paragraph 42, Ethernet fabric discussed in paragraph 22, host platforms 102 perform functions on remote accelerators 104, paragraph 21); and a Data Processing (DP) coordinator to process the request using a first of the compute engines (accelerator manager manages commands to/from host platforms 102, figure 5, paragraph 55). 
Sen does not disclose explicitly a storage processing unit.  However, Reddy discloses a Storage Processing Unit (SPU) to manage writing data to and reading data from the storage for data (memory controller 1420, for reading and writing data into memory, paragraph 75)*.  Furthermore, teachings of Sen and Reddy are from the same field of storage systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Sen with Reddy by using a memory controller for the benefit of offloading memory related processes.
Regarding claim 2, the above combination discloses a storage device according to claim 1, wherein the DP coordinator includes: a command receiver to receive the request from the Ethernet component (Sen, receiver queue manager 504, paragraph 55; a data flow manager to determine a control path based at least in part on the request (control path 55), the control path including a pairing of the first of the compute engines and a command shell (command capsule for messages from the computing platform 102, paragraph 62; processing initialization of a connection with the hardware accelerators 312); and a pipeline processor to send a command to the first of the compute engines based on the command shell (pipeline, paragraph 30).
Regarding claim 3, the above combination discloses a storage device according to claim 2, wherein: the control path includes a second pairing of a second of the compute engines and a second command shell; and the pipeline processor sends a second command to the second of the compute engines based on the second command shell (Sen, the process in claims 1 and 2 are repeated, and therefore there would be multiple command capsules directed to multiple accelerators 104; see rejections of claims 1 and 2 above).
Regarding claim 4, the above combination discloses a storage device according to claim 3, wherein the pipeline processor sends the second command to the second of the compute engines based on the second command shell after the DP coordinator receives a result of the command from the first of the compute engines (Sen, as noted above, the messaging process from the host platform 102 to the accelerator 104 is ongoing, and therefore, processing of the commands will occur over time before and after one another, paragraph 62).
Regarding claim 5, the above combination discloses a storage device according to claim 1, wherein the first of the compute engines executes the command concurrently with a second of the compute engines executing a second command (Sen, processed asynchronously, and one process may take longer than another; paragraph 55, this is also implied by pipelined architecture as discussed in claim 30).
Regarding claim 6, the above combination discloses a storage device according to claim 5, wherein the second command is based at least in part on a second request (Sen, ongoing process implies multiple commands and requests, see rejection of claim 3).
Regarding claim 7, the above combination discloses a storage device according to claim 1, wherein: the request includes a metadata (Sen, message metadata, paragraph 62); and the DP coordinator determines the control path for the request based at least in part on the metadata in the request (indication of requesting host platform, accelerator; paragraph 62).
Regarding claim 8, the above combination discloses the storage device according to claim 1, wherein: the DP coordinator receives binary code from the host over the network; and the DPU runs the binary code (examiner notes that computer information are known to be stored as binary data, known as bits, and would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the invention).
Regarding claim 9, examiner notes that the claim is substantially similar to limitations in claim 2, the same grounds of rejection are applied.
Regarding claim 10, examiner notes that the claim is substantially similar to limitations in claim 1 (storage, SPU, DPU, and accelerator), the same grounds of rejection are applied.
Regarding claim 11, examiner notes that the claim is substantially similar to claim 3, the same grounds of rejection are applied.
Regarding claim 12 the above combination discloses the method according to claim 9, wherein determining the control path for the request includes receiving the control path from the host (Sen, control path on the host platform 102 for control path functionality with the accelerator 104, paragraph 50).
Regarding claim 13, the above combination discloses the method according to claim 12, wherein receiving the control path from the host includes: receiving a location where the control path is stored (Sen, control path queue, paragraph 50, note indexing and traversing the queue is implied functionality); and reading the control path from the location in a storage (control path queue, paragraph 50).
Regarding claims 14 and 15, examiner notes that these claims are substantially similar to claims 7 and 8.  The same grounds of rejection are applied.
Regarding claim 16, the above combination disclose the method according to claim 9, wherein receiving the request at the storage device from the host includes receiving the request at the storage 
Regarding claim 17, examiner notes that the claim is substantially similar to claim 5 above.  The same grounds of rejection are applied.
Regarding claim 18-20, the claims are substantially similar to claims 9, 11 and 12, the same grounds of rejection are applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT C SUN/Primary Examiner, Art Unit 2181